Exhibit 10.2
FIRST AMENDMENT AGREEMENT
     This FIRST AMENDMENT AGREEMENT (this “Amendment”) is made as of the 29th
day of January, 2010, among:
     (a) GIBRALTAR INDUSTRIES, INC., a Delaware corporation (“Gibraltar”);
     (b) GIBRALTAR STEEL CORPORATION OF NEW YORK, a New York corporation (“GSNY”
and, together with Gibraltar, collectively, “Borrowers” and, individually, each
a “Borrower”);
     (c) the Lenders, as defined in the Credit Agreement, as hereinafter
defined;
     (d) KEYBANK NATIONAL ASSOCIATION, as the lead arranger, sole book runner
and administrative agent for the Lenders under the Credit Agreement (“Agent”);
     (e) JPMORGAN CHASE BANK, N.A. and BMO CAPITAL MARKETS FINANCING, INC, as
co-syndication agents; and
     (f) HSBC BANK USA, NATIONAL ASSOCIATION and MANUFACTURERS AND TRADERS TRUST
COMPANY, as co-documentation agents.
     WHEREAS, Borrowers, Agent and the Lenders are parties to that certain
Credit and Security Agreement, dated as of July 24, 2009, that provides, among
other things, for loans and letters of credit aggregating Two Hundred
Fifty-Eight Million Seven Hundred Thirty Thousand Dollars ($258,730,000), all
upon certain terms and conditions (as the same may from time to time be amended,
restated or otherwise modified, the “Credit Agreement”);
     WHEREAS, Borrowers prepaid the Term Loan in full on October 30, 2009;
     WHEREAS, Borrowers, Agent and the Lenders desire to amend the Credit
Agreement to modify certain provisions thereof and add certain provisions
thereto;
     WHEREAS, each capitalized term used herein and defined in the Credit
Agreement, but not otherwise defined herein, shall have the meaning given such
term in the Credit Agreement; and
     WHEREAS, unless otherwise specifically provided herein, the provisions of
the Credit Agreement revised herein are amended effective as of the date of this
Amendment;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrowers, Agent and the Lenders
agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Amendment to Definitions in the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended to delete the definition of “Total Commitment
Amount” therefrom and to insert in place thereof the following:
     “Total Commitment Amount” means an amount equal to the Maximum Revolving
Amount; provided that, for the purposes of determining the Total Commitment
Amount, Agent may, in its discretion, calculate the Dollar Equivalent of any
Alternate Currency Loan on any Business Day selected by Agent.
     2. Additions to Definitions in the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended to add the following new definitions thereto:
     “Gibraltar Strip Steel” means Gibraltar Strip Steel, Inc., a Delaware
corporation.
     “Processed Metal Products Disposition” means the sale by Gibraltar, GSNY
and certain other Credit Parties of certain of their respective assets, that are
listed on Exhibit A hereto, relating to the operation of their “Processed Metal
Products” business, pursuant to the Processed Metal Products Disposition
Documents.
     “Processed Metal Products Disposition Date” means the date that the
Processed Metal Products Disposition is consummated, pursuant to the Processed
Metal Products Disposition Documents.
     “Processed Metal Products Disposition Documents” means the documents (other
than Loan Documents), to which Gibraltar, GSNY and certain other Credit Parties,
or any of them, are a signatory, that are executed and delivered in connection
with the Processed Metal Products Disposition, including, but not limited to,
the Processed Metal Products Purchase Agreement.
     “Processed Metal Products Purchase Agreement” means an Asset Purchase
Agreement, dated after January 25, 2010, but on or prior to February 28, 2010,
among Gibraltar, GSNY, certain other Credit Parties, and one or more Persons
that will purchase the assets in the Processed Metal Products Disposition.
     3. Addition to Merger and Sale of Asset Covenant Provisions. Section 5.12
of the Credit Agreement is hereby amended to add the following new subsection
(j) at the end thereof:
     (j) if no Default or Event of Default shall have occurred and be continuing
or would result therefrom, Gibraltar, GSNY and one or more other Credit Parties
may consummate the Processed Metal Products Disposition, provided that:
     (i) the gross cash proceeds of the Processed Metal Products Disposition
(prior to any net working capital adjustment set forth in the Processed Metal
Products Purchase Agreement) are no less than Forty-

2



--------------------------------------------------------------------------------



 



Five Million Dollars (45,000,000), less any accounts receivable, up to an
aggregate amount of Twenty-Four Million Dollars ($24,000,000), that are retained
by Borrowers pursuant to the Processed Metal Products Purchase Agreement; and
     (ii) one hundred percent (100%) of the Net Cash Proceeds from the Processed
Metal Products Disposition shall be applied to the Revolving Loans, with such
payment first to be applied to the outstanding Base Rate Loans and then to the
outstanding Eurodollar Loans.
     4. Amendment to Schedules. The Credit Agreement is hereby amended to delete
Schedule 1 (Commitments of Lenders) therefrom and to insert in place thereof a
new Schedule 1 in the form of Schedule 1 hereto.
     5. Amendment to Schedules After the Processed Metal Products Disposition
Date. Upon the delivery by Borrowers of the updated Schedules to the Credit
Agreement pursuant to Section 7 hereof, the Credit Agreement shall be amended to
delete Schedule 2 (Guarantors of Payment), Schedule 4 (Real Property),
Schedule 5 (Pledged Securities), Schedule 6.1 (Corporate Existence;
Subsidiaries; Foreign Qualification), Schedule 6.9 (Locations), Schedule 6.17
(Intellectual Property) and Schedule 6.19 (Deposit Accounts) therefrom and to
insert in place thereof, respectively, a new Schedule 2, Schedule 4, Schedule 5,
Schedule 6.1, Schedule 6.9, Schedule 6.17 and Schedule 6.19.
     6. Closing Deliveries. Concurrently with the execution of this Amendment,
Borrowers shall:
     (a) cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgement and Agreement; and
     (b) pay all legal fees and expenses of Agent in connection with this
Amendment.
     7. Required Deliveries After the Processed Metal Products Disposition Date.
Within ten days after the Processed Metal Products Disposition Date, Borrower
shall deliver to Agent the following replacement Schedules to the Credit
Agreement, in each case to be in form and substance acceptable to Agent and
giving effect to the Processed Metal Products Disposition: Schedule 2
(Guarantors of Payment), Schedule 4 (Real Property), Schedule 5 (Pledged
Securities), Schedule 6.1 (Corporate Existence; Subsidiaries; Foreign
Qualification), Schedule 6.9 (Locations), Schedule 6.17 (Intellectual Property)
and Schedule 6.19 (Deposit Accounts).
     8. Representations and Warranties. Borrowers hereby represent and warrant
to Agent and the Lenders that (a) Borrowers have the legal power and authority
to execute and deliver this Amendment; (b) the officers executing this Amendment
have been duly authorized to execute and deliver the same and bind Borrowers
with respect to the provisions hereof; (c) the execution and delivery hereof by
Borrowers and the performance and observance by Borrowers of the provisions
hereof do not violate or conflict with the Organizational Documents of

3



--------------------------------------------------------------------------------



 



Borrowers or any law applicable to Borrowers or result in a breach of any
provision of or constitute a default under any other agreement, instrument or
document binding upon or enforceable against Borrowers; (d) no Default or Event
of Default exists, nor will any occur immediately after the execution and
delivery of this Amendment or by the performance or observance of any provision
hereof; (e) each of the representations and warranties contained in the Loan
Documents is true and correct in all material respects as of the date hereof as
if made on the date hereof, except to the extent that any such representation or
warranty expressly states that it relates to an earlier date (in which case such
representation or warranty is true an correct in all material respects as of
such earlier date); (f) Borrowers are not aware of any claim or offset against,
or defense or counterclaim to, Borrowers’ obligations or liabilities under the
Credit Agreement or any Related Writing; and (g) this Amendment constitutes a
valid and binding obligation of Borrowers in every respect, enforceable in
accordance with its terms.
     9. Waiver and Release. Borrowers, by signing below, hereby waive and
release Agent and each of the Lenders, and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries, from any and all claims,
offsets, defenses and counterclaims of which Borrowers are aware, such waiver
and release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.
     10. References to Credit Agreement and Ratification. Each reference that is
made in the Credit Agreement or any other Related Writing shall hereafter be
construed as a reference to the Credit Agreement as amended hereby. Except as
herein otherwise specifically provided, all terms and provisions of the Credit
Agreement are confirmed and ratified and shall remain in full force and effect
and be unaffected hereby. This Amendment is a Related Writing.
     11. Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which, when so executed and delivered, shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
     12. Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     13. Severability. Any term or provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.
     14. Governing Law. The rights and obligations of all parties hereto shall
be governed by the laws of the State of New York, without regard to principles
of conflicts of laws.
[Remainder of page intentionally left blank.]

4



--------------------------------------------------------------------------------



 



     JURY TRIAL WAIVER. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
as of the date first set forth above.

            GIBRALTAR INDUSTRIES, INC.
      By:   /s/ Kenneth W. Smith         Name:   Kenneth W. Smith       
Title:   Chief Financial Officer        GIBRALTAR STEEL CORPORATION OF NEW YORK
      By:   /s/ Kenneth W. Smith         Name:   Kenneth W. Smith       
Title:   Chief Financial Officer        KEYBANK NATIONAL ASSOCIATION,
as Agent and as a Lender
      By:   /s/ Timothy W. Kenealy         Name:   Timothy W. Kenealy       
Title:   Vice President        MANUFACTURERS AND TRADERS
TRUST COMPANY,
as a Co-Documentation Agent and a Lender
      By:   /s/ Catharine Ackerson         Name:   Catharine Ackerson       
Title:   Assistant Vice President     

Signature Page 1 of 3 to
First Amendment Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Co-Syndication Agent and a Lender
      By:   /s/ Lavca Eisenberg         Name:   Lavca Eisenberg        Title:  
Vice President        BMO CAPITAL MARKETS FINANCING, INC.,
as a Co-Syndication Agent and a Lender
      By:   /s/ Stephanie J. Slavkin         Name:   Stephanie J. Slavkin       
Title:   Vice President        HARRIS N.A.,
as a Fronting Lender
      By:   /s/ Stephanie J. Slavkin         Name:   Stephanie J. Slavkin       
Title:   Vice President        HSCB BANK USA, NATIONAL ASSOCIATION,
as a Co-Documentation Agent and a Lender
      By:   /s/ Edward Chonko         Name:   Edward Chonko        Title:   Vice
President        BANK OF AMERICA, N.A.,
as a Lender
      By:   /s/ Michael R. Nowicki         Name:   Michael R. Nowicki       
Title:   Senior Vice President        PNC BANK, NATIONAL ASSOCIATION,
as successor to National City Bank,
as a Lender
      By:   /s/ James F. Stevenson         Name:   James F. Stevenson       
Title:   SR. Vice President     

Signature Page 2 of 3 to
First Amendment Agreement

 



--------------------------------------------------------------------------------



 



            US BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ David Kopolow         Name:   David Kopolow        Title:   SVP 
      RBS CITIZENS, NATIONAL ASSOCIATION,
as a Lender
      By:           Name:           Title:           CITIBANK, N.A.,
as a Lender
      By:   /s/ Paul Burroughs         Name:   Paul Burroughs        Title:  
Vice-President        COMERICA BANK,
as a Lender
      By:   /s/ Scott M. Kowalski         Name:   Scott M. Kowalski       
Title:   Vice President        PNC BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ James F. Stevenson         Name:   JAMES F. STEVENSON       
Title:   SR. VICE PRESIDENT     

Signature Page 3 of 3 to
First Amendment Agreement

 



--------------------------------------------------------------------------------



 



GUARANTOR ACKNOWLEDGMENT AND AGREEMENT
     The undersigned consent and agree to and acknowledge the terms of the
foregoing First Amendment Agreement, dated as of January 29, 2010. The
undersigned further agree that the obligations of the undersigned pursuant to
the Guaranty of Payment executed by the undersigned are hereby ratified and
shall remain in full force and effect and be unaffected hereby.
     The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of any
kind or nature, absolute and contingent, of which the undersigned are aware or
should be aware, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.
     JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND
THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

                  AIR VENT INC.   ALABAMA METAL INDUSTRIES
CORPORATION    
 
               
By:
  /s/ Kenneth W. Smith
 
  By:    /s/ Kenneth W. Smith
 
   

  Name: Kenneth W. Smith      Name: Kenneth W. Smith     

 
Title:   Chief Financial Officer 
   
Title:   Chief Financial Officer 
   
 
 
 
     
 
   
 
                APPLETON SUPPLY CO., INC.   CLEVELAND PICKLING, INC.    
 
               
By:
  /s/ Kenneth W. Smith
 
  By:    /s/ Kenneth W. Smith
 
   

  Name: Kenneth W. Smith      Name: Kenneth W. Smith     

 
Title:   Chief Financial Officer 
   
Title:   Chief Financial Officer 
   
 
 
 
     
 
    CONSTRUCTION METALS, LLC   DIAMOND PERFORATED METALS, INC.    
 
               
By:
  /s/ Kenneth W. Smith
 
  By:    /s/ Kenneth W. Smith
 
   

  Name: Kenneth W. Smith      Name: Kenneth W. Smith     

 
Title:   Chief Financial Officer
   
Title:   Chief Financial Officer 
   
 
 
 
     
 
   

Signature Page 1 of 2 to
Acknowledgment and Agreement



--------------------------------------------------------------------------------



 



                  DRAMEX INTERNATIONAL INC   FLORENCE CORPORATION    
 
               
By:
  /s/ Kenneth W. Smith
 
  By:    /s/ Kenneth W. Smith
 
   

  Name: Kenneth W. Smith     Name: Kenneth W. Smith     

 
Title:   Chief Financial Officer
 
Title:   Chief Financial Officer 
   
 
 
 
     
 
   
 
                FLORENCE CORPORATION OF KANSAS   GIBRALTAR INTERNATIONAL, INC.  
 
 
               
By:
  /s/ Kenneth W. Smith
 
  By:    /s/ Kenneth W. Smith
 
   

  Name: Kenneth W. Smith      Name: Kenneth W. Smith    

 
Title:   Chief Financial Officer 
   
Title:   Chief Financial Officer
   
 
 
 
     
 
   
 
                GIBRALTAR STRIP STEEL, INC.   K & W METAL FABRICATORS, LLC    
 
               
By:
  /s/ Kenneth W. Smith
 
  By:    /s/ Kenneth W. Smith
 
   

  Name: Kenneth W. Smith      Name: Kenneth W. Smith     

 
Title:   Chief Financial Officer 
   
Title:   Chief Financial Officer 
   
 
 
 
     
 
   
 
                NOLL/NORWESCO, LLC   SEA SAFE, INC.    
 
               
By:
  /s/ Kenneth W. Smith
 
  By:    /s/ Kenneth W. Smith
 
   

  Name: Kenneth W. Smith      Name: Kenneth W. Smith    

 
Title:   Chief Financial Officer 
   
Title:   Chief Financial Officer 
   
 
 
 
     
 
   
 
                SOLAR GROUP, INC.   SOLAR OF MICHIGAN, INC.    
 
               
By:
  /s/ Kenneth W. Smith
 
  By:    /s/ Kenneth W. Smith
 
   

  Name: Kenneth W. Smith      Name: Kenneth W. Smith     

 
Title:   Chief Financial Officer
   
Title:   Chief Financial Officer 
   
 
 
 
     
 
   
 
                SOUTHEASTERN METALS MANUFACTURING COMPANY, INC.   UNITED STEEL
PRODUCTS COMPANY, INC.    
 
               
By:
  /s/ Kenneth W. Smith
 
  By:    /s/ Kenneth W. Smith
 
   

  Name: Kenneth W. Smith      Name: Kenneth W. Smith     

 
Title:   Chief Financial Officer 
   
Title:   Chief Financial Officer 
   
 
 
 
     
 
   

Signature Page 2 of 2 to
Acknowledgment and Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 1
COMMITMENT OF LENDERS

                              COMMITMENT     REVOLVING               PERCENTAGE
    CREDIT               FOR REVOLVING     COMMITMENT           REVOLVING
LENDERS   LENDERS     AMOUNT          
KeyBank National Association
    12.00 %   $ 24,000,000.00          
Manufacturers and Traders Trust Company
    10.13 %   $ 20,266666.67          
JPMorgan Chase Bank, N.A.
    9.33 %   $ 18,666,666.67          
BMO Capital Markets Financing, Inc. (through Harris N.A., as a Fronting Lender)
    9.33 %   $ 18,666,666.67          
HSBC Bank USA, National Association
    9.33 %   $ 18,666,666.67          
Bank of America, N.A. (successor by merger to Fleet National Bank)
    9.33 %   $ 18,666,666.67          
PNC Bank, National Association (successor to National City Bank)
    9.33 %   $ 18,666,666.67          
US Bank, National Association
    8.80 %   $ 17,600,000.00          
RBS Citizens, National Association
    6.69 %   $ 13,333,333.33          
Citibank, N.A.
    6.13 %   $ 12,266,666.65          
Comerica Bank
    5.60 %   $ 11,200,000.00          
PNC Bank, National Association
    4.00 %   $ 8,000,000.00          
Maximum Revolving Amount
    100 %   $ 200,000,000.00          
 
                       
Total Commitment Amount
                  $ 200,000,000  

S-1



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSETS TO BE SOLD
PROCESSED METAL PRODUCTS DISPOSITION
A substantial portion of the assets of the Borrowers’ Processed Metals Division
including (i) the assets of the Borrowers Cleveland Pickling joint venture,
(ii) substantially all of the real property and tangible personal property
located at the Woodhaven Avenue, Detroit, Michigan facility excluding cash and
(iii) substantially all of the tangible personal property located at the Walden
Avenue, Cheektowaga, New York facility excluding cash.*
*Up to Twenty-Four Million Dollars ($24,000,000) of accounts receivable may be
retained by Borrowers pursuant to the Processed Metal Products Purchase
Agreement

E-1